United States Court of Appeals
             for the Fifth Circuit
                              No. 21-50949


United States of America,

                                                         Plaintiff—Appellee,

                                  versus

State of Texas,

                                                      Defendant—Appellant,

Erick Graham; Jeff Tuley; Mistie Sharp,

                                           Intervenor Defendants—Appellants.


               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 1:21-CV-796


Before Stewart, Haynes, and Ho, Circuit Judges.
Per Curiam:
       IT IS ORDERED that Appellant’s emergency motion to stay the
preliminary injunction pending appeal is temporarily held in abeyance
pending further order by this motions panel. Appellee is directed to respond
to the emergency motion by 5 pm on Tuesday, October 12, 2021.
      IT IS ORDERED that Appellant’s alternative motion for a temporary
administrative stay pending the court’s consideration of the emergency
motion is GRANTED.